Opinion issued June 20, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00520-CV
____________

VIRGIL L. GREENWOOD, Appellant

V.

FRED M. HEACOCK, Appellee



On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 0152840



O P I N I O N
 According to information provided by the district clerk, this is an appeal from
a dismissal for want of prosecution (DWOP) signed on April 22, 2002.  We have been
informed by the trial court that the dismissal was entered in error and that a motion
for reinstatement was signed by the trial court on May 17, 2002.
	THEREFORE PREMISES CONSIDERED the appeal is dismissed based on
the trial court's reassertion of its jurisdiction.  All other pending motions are
dismissed as moot.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings,.
Do not publish.  Tex. R. App. P. 47.